700 S.E.2d 687 (2010)
COVINGTON SQUARE ASSOCIATES, LLC
v.
INGLES MARKETS, INC.
No. A09A2145.
Court of Appeals of Georgia.
August 26, 2010.
Michael A. Kessler, Cumming, for appellant.
Hartman, Simons, Spielman & Wood, Samuel R. Arden, Jill R. Johnson, Atlanta, for appellee.
MIKELL, Judge.
In Covington Square Assoc., LLC v. Ingles Markets, Inc.,[1] we affirmed the trial court's *688 grant of summary judgment in favor of Ingles Markets, Inc. ("Ingles") on its claim for conversion and attorney fees, but reversed the grant of summary judgment to Ingles on its claim for punitive damages.[2] On writ of certiorari, the Supreme Court of Georgia reversed the attorney fees portion of our decision, holding that the language of OCGA § 13-6-11 prevents a trial court from ever determining that a claimant is entitled to attorney fees as a matter of law.[3] We hereby adopt the Supreme Court's opinion as our own, and reverse the trial court's grant of summary judgment to Ingles on its claim for attorney fees.
Judgment reversed.
JOHNSON, P.J., and ELLINGTON, J., concur.
NOTES
[1]  300 Ga.App. 740, 686 S.E.2d 359 (2009).
[2]  Id.
[3]  Covington Square Assoc., LLC v. Ingles Markets, Inc., 287 Ga. 445, 696 S.E.2d 649 (2010).